DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 50-54, 58, 59, 61-64, 66, 79, 83, 84, and 86-90) in the reply filed on 7/30/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 and 7/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 50-51, 58-59, 66, 79, 83, and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2007/0016128) in view of Cruise et al. (US 2002/0032463; hereafter Cruise).
In regard to claim 50, Keller discloses a method of delivering a composition (see abstact, par. [0006], [0015], and [0032]), comprising: coupling an inlet (2) of a connector (3) to a container assembly (1), the container assembly (1) including a first component (composition in 11) and a second component (composition in 12) separate from the first component (see Fig. 1, par. [0016]); priming the connector (3) by conveying a first portion of the first component (composition in 11) from the container assembly (1) to a first outlet (22) of the connector (3) and conveying a first portion of the second component (composition in 12) from the container assembly to a second outlet (23) of the connector (3) (see par. [0022]-[0028]; the priming occurs by filling compensating device 4 with the first and second portions of the components in storage cylinders); coupling, after the priming, a delivery member (5) to the connector (3) to place the first outlet (22) of the connector (3) and the second outlet (23) of the connector (3) in fluid communication with a mixing volume (26, 27, 34) defined by the delivery member (5) (see Figures 4-6 and at least par. [0026]-[0028]); conveying, after the coupling the delivery member (5), a second portion of the first component and a second portion of the second component into the mixing volume (the second portions are considered to be the subsequent portions of the composition delivered into mixer 5), conveying the 
Keller does not expressly disclose that the second portion of the first component crosslinks with the second portion of the second component to form a hydrogel within the delivery member; and conveying the hydrogel out of the delivery member via an outlet portion of the delivery member.  The examiner notes that Keller DOES disclose mixing of the second portions of the first and second components and suggests that the compositions in the storage cylinders are the precursors of a tissue sealant (see abstract, par. [0001]-[0006]) but Keller does not expressly disclose forming a hydrogel via crosslinking as is recited in claim 50.
In a similar art, Cruise discloses a dispensing assembly (16) comprising first and second storage containers (60, 62) and a material introducer/mixer (22) for mixing the components of the containers, wherein the assembly is configured for producing a tissue sealant, wherein the mixing of the two components results in crosslinking to produce a hydrogel as the tissue sealant (see par. [0090], [0114]-[0135]).
In view of the teaching of Cruise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrogel material (and precursors thereor) as the specific type of material from which to use for the tissue sealant of Keller, because it amounts to selection of a known material based on its known suitability for the purpose.
In regard to claim 51, Keller and Cruise teach wherein the container assembly (1) includes a first container (11) including the first component and a second container (12) including the second component, the second container separate from the first container 
In regard to claim 58, the instant disclosure describes the parameters of delivery time as being merely preferable, and does not describe delivery time under 30 seconds as contributing any unexpected results to the system. As such, parameters such as the delivery time are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the delivery time under 30 seconds would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
In regard to claim 59, the instant disclosure describes the parameters of delivery amount and delivery time as being merely preferable, and does not describe the recited limitations as contributing any unexpected results to the system. As such, parameters such as the delivery time/delivery amount are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the delivery time between about 5 and 20 seconds and a delivery amount of 50 microliters to 200 microliters would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

In regard to claim 79, Keller discloses a method of delivering a composition (see abstact, par. [0006], [0015], and [0032]) comprising: conveying a first component (composition in 11) stored in a first chamber (11) of a container assembly (1) to a first inlet (15) of a connector (3) coupled to the container assembly (1); conveying a second component (composition in 12) stored in a second chamber (12) of the container assembly (1) to a second inlet portion (16) of the connector (3); and conveying the first component and the second component through an outlet portion (22, 23) of the connector (3), into a mixing volume (26, 27, 34) of a delivery member (5), and through the delivery member, the delivery member being removably coupled to the connector (see par. [0023]-[0024]), the first component mixing with the second component to form a sealant within the delivery member (5) such that the conveying the first component and the second component through the outlet portion (22, 23) causes the sealant to be conveyed out of an exit opening (distal opening of 5) of the delivery member (5) (the individual components push the mixed sealant out of the delivery member 5).
Keller does not expressly disclose that the first component crosslinks with the the second component to form a hydrogel within the delivery member; and conveying the hydrogel out of the delivery member via an outlet portion of the delivery member.  The examiner notes that Keller DOES disclose mixing of the first and second components and suggests that the compositions in the storage cylinders are the precursors of a tissue sealant (see abstract, par. [0001]-[0006]) but Keller does not expressly disclose forming a hydrogel via crosslinking as is recited in claim 79.
In a similar art, Cruise discloses a dispensing assembly (16) comprising first and second storage containers (60, 62) and a material introducer/mixer (22) for mixing the components of the containers, wherein the assembly is configured for producing a tissue sealant, wherein the mixing of the two components results in crosslinking to produce a hydrogel as the tissue sealant (see par. [0090], [0114]-[0135]).
In view of the teaching of Cruise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrogel material (and precursors thereor) as the specific type of material from which to use for the tissue sealant of Keller, because it amounts to selection of a known material based on its known suitability for the purpose.
In regard to claim 83, Keller and Cruise teaches wherein the first component and the second component are formulated such that the hydrogel has a gelation time; and the conveying of the first component and the second component through the outlet portion into the mixing volume, and through the delivery member is performed within a 
In regard to claim 86, Keller and Cruise teach wherein the conveying of the hydrogel out of the delivery member includes conveying the hydrogel to a body lumen (see par. [0001]-[0014] of Keller and par. [0003]-[0015]) of Cruise).
In regard to claim 87, the instant disclosure describes the parameters of crosslinking time as being merely preferable, and does not describe crosslinking time under 60 seconds as contributing any unexpected results to the system. As such, parameters such as the delivery time are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the crosslinking time under 60 seconds would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
In regard to claim 88, Keller and Cruise teach wherein the hydrogel is conveyed out of the exit opening of the delivery member into a body lumen to at least partially occlude the body lumen (both Keller and Cruise teach tissue sealant to close/obstruct openings/lumens).
In regard to claim 89, Keller and Cruise teach wherein the conveying of the first component and the second component to the mixing volume includes conveying equal 
In regard to claim 90, Keller and Cruise teach wherein the conveying of the first component and the second component through the outlet portion, into the mixing volume, and through the delivery member is performed over a time period to produce a delivered volume of the hydrogel (Keller teaches delivering from container 1 through mixer 5- the delivery will take time and result in a set amount of volume delivered).
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Cruise in view of Wang et al. (US 2012/0295214; hereafter Wang).
Keller and Cruise fail to teach the limitations of claims 52-54.  The limitations of claim 52-54 effectively recite using a new delivery member (equivalent to mixer 5 of Keller) for each successive delivery with the device.  Keller and Cruise fail to explicitly teach this feature.  The examiner’s position is that there is a preference in the medical field to use a new delivery member in successive doses for reasons such as avoiding contamination and infection, using proper sized tools for different areas, etc.
	In a similar art, Wang discloses a device and method for mixing two different components (350, 355) during delivery via a static mixer (302, 312).  The configuration of Wang is similar to Keller in that Wang discloses a container (301) with two separate storage components (305, 306) for holding two different compositions (350, 355), wherein the compositions are delivered and mixed through static mixer (302, 312).  In par. [0061], Wang discloses multi-dose applications that call for replacement static mixers for each successive application in the form of a kit with a plurality of static mixers.
. 
Claims 61-64 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Cruise in view of D’Alessio et al. (US 8,343,183; hereafter D’Alessio).
Keller and Cruise fail to teach the limitations of claims 61-64 and 83.  The limitations of claim 61-64 and 83 effectively recite incorporating an electromechanical driver and electronic control system into the delivery device to control the hydrogel delivery. Keller and Cruise fail to explicitly teach this feature.
In a similar art, D’Alessio discloses a delivery device for tissue sealant comprising an electromechanical driver (motor 3, gear train 4) and an electronic control system (integrated circuit 6) for controlling the delivery of tissue sealant to a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the features disclosed by D’Alessio to provide a more controlled and automated delivery system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783